GLADNEY, Judge
(dissenting).
I respectfully dissent, being of the opinion that Article 2634 of the Civil Code and LSA-R.S. 19:13 does not require as a prerequisite to appeal that the appropriating authority pay to the property owner or deposit in the registry of the court an increase provided in the decree of the trial court
The opinion in State Through Department of Highways v. Rownd, La.App., 119 So.2d 282, 286 (Orleans, 1959) contains the following statement:
“ * * * the additional amount required by the judgment may be paid either directly to the landowner, or deposited in the registry of the court and then withdrawn by the landowner, * *